Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claim:
Rewrite claim 11 as follows:
A base station comprising:
a transceiver; and
an antenna operably connected to the transceiver, the antenna including:
a unit cell including:
a ground plate including first and second slots,
a dielectric substrate comprising a central cavity filled with a dielectric element,
a feed network proximate to the central cavity and between the dielectric element and the ground plate, the feed network comprising:
first and second horizontal feeds separated by an air gap, and
first and second vertical feeds separated by the air gap, the first and second vertical feeds connected to the first and second horizontal feeds, respectively, the first and second vertical feeds connected to feed first and second portions of the ground plate, respectively,
wherein the first and second horizontal feeds are positioned on a first plane that is parallel to the dielectric substrate and the first and second vertical feeds are 
wherein the first and second portions of the radiating element ground plate are adjacent to the first and second slots, respectively.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “first and second horizontal feeds separated by an air gap, the first and second vertical feeds connected to the first and second horizontal feeds, respectively, the first and second vertical feeds connected to feed first and second portions of the ground plate, respectively wherein the first and second horizontal feeds are positioned on a first plane that is parallel to the dielectric substrate and the first and second vertical feeds are positioned on a second plane that is perpendicular to the dielectric substrate”. These features reflect the application’s invention and are not taught by the pertinent prior arts Takei (US 5977924) and Takei (US 5914693). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Takeis to include features of amended claim 1.
Dependent claims 2-10 are considered to be allowable by virtue of their dependencies on claim 1.
Regarding claim 11, prior art of record or most closely prior art fails to disclose, “first and second vertical feeds separated by the air gap, the first and second vertical feeds connected to the first and second horizontal feeds, respectively, the first and second vertical feeds connected to feed first and second portions of the ground plate, respectively, wherein the first and second horizontal feeds are positioned on a first plane that is parallel to the dielectric substrate and the first and second vertical feeds are positioned on a second plane that is perpendicular to the dielectric substrate”. These features reflect the application’s invention and are not taught by the pertinent 
Dependent claims 12-20 are considered to be allowable by virtue of their dependencies on claim 11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845